Citation Nr: 1707221	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  13-00 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Stacey P. Clark, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972.  He died in January 2011.  The appellant is his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania, which denied the appellant's claim for service connection for the cause of the Veteran's death.  

Jurisdiction over the claims file is now with the RO in St. Petersburg, Florida.  

In her appeal (VA Form 9), received in December 2012, the appellant indicated that she desired a hearing before a Traveling Veterans Law Judge.  However, in statements, dated August 2014, and in September 2016, the appellant's representative stated that the appellant wished to withdraw her request for a hearing.  See 38 C.F.R. § 20.702(e) (2016).  Accordingly, the Board will proceed without further delay.
 
This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that service connection is warranted for the cause of the Veteran's death based on exposure to Agent Orange.  See 38 U.S.C.A. § 1116 (f) (West 2015); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2016).  Specifically, it is argued that the Veteran, who was an aircraft ground equipment repairman during service, should be presumed to have been exposed to Agent Orange while stationed at the Takhli Air Force Base, Thailand, because his duties required him to be near the perimeter of that base.  In this regard, it is argued, "It is also well known that the engine test stand and facility were located at the perimeter of Takhli."  See appellant's representative's letter, dated in December 2016.  It is also argued that the Veteran was exposed to Agent Orange as a result of working on and around aircraft that sprayed, or were otherwise contaminated with, Agent Orange in association with flight operations in the nearby Republic of Vietnam.  See appellant's notice of disagreement, received in November 2011.  Finally, it is argued that the Veteran had temporary duty in the Republic of Vietnam.  See appellant's statement in support of claim (VA Form 21-4138), received in March 2011.  

The appellant also argues that during service, the Veteran's duties required him to work with degreasing agents, specifically, carbon tetrachloride and trichloroethylene, and that this exposure caused or contributed to his death.  See appellant's representative's letter, dated in December 2016.  

For both exposure to Agent Orange, and to carbon tetrachloride and trichloroethylene, it is argued that these exposures caused or contributed to the Veteran's Parkinson's disease, and that his Parkinson's disease was a contributing cause of his death.  Id.; see also appellant's notice of disagreement, received in November 2011.  

With regard to exposure to carbon tetrachloride and trichloroethylene, the appellant's representative has cited to a 2012 medical study, identified as "Solvent Exposures and Parkinson's Disease Risk in Twins," from the National Institutes of Health, for the proposition that aircraft mechanics are frequently exposed to these chemicals (a copy of this study is not currently of record).  The appellant's representative argues that, "The study determined there was a significant association between carbon tetrachloride and trichloroethylene exposure and the later development of Parkinson's disease."  

The Veteran's certificate of death indicates that he died in January 2011.  The death certificate lists the immediate cause of death as "complications of fall with right hip fracture," and "other significant conditions contributing to death but not resulting in the underlying cause" as Parkinson's disease, and severe chronic obstructive pulmonary disease.  

The Veteran's discharge (DD Form 214) shows that his military specialty title and number were: Aero Ground Equipment Repairman, PAFSC 42153.  His awards included the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  The Veteran's service personnel records show that between September 1969 and September 1970, he served with a duty title of AGE (aircraft ground equipment) repairman with the 355th FMS (field maintenance squadron) at the Takhli RTAFB (Royal Thai Air Force Base), Thailand.  

In July 2011, the National Personnel Records Center (NPRC) stated that they were unable to determine whether or not the Veteran served in the Republic of Vietnam.  The Board notes that there is nothing currently in the Veteran's service personnel file, or service treatment records, to substantiate the assertion that the Veteran had temporary duty in the Republic of Vietnam.  In this regard, although the Veteran was awarded the Vietnam Service Medal, and the Republic of Vietnam Campaign Medal, his personnel file indicates that these were based upon service in Thailand.  See U.S. Department of Defense Manual of Military Decorations and Awards, Appendix D at D-20 (July 1990), and 7-7 (September 1996).




For the following reasons, the Board has determined that a remand is required:

A certificate of death indicates that the Veteran's place of death was a nursing home, specifically, the VITAS Inpatient Care Unit ("VITAS"), in Winter Garden, Florida.  No records from VITAS are currently associated with the claims file.  On remand, an attempt should be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (c) (2016); see also VAOPGCPREC 12- 95, 60 Fed. Reg. 43186 (1995).

Furthermore, it does not appear that the relevant VBA Manual M21-1 provisions have been complied with.  On remand, the development mandated by VBA Manual M21-1 for claims based on claims of exposure to herbicide agents in Thailand, and exposure to environmental hazards, should be complied with.  

With regard to the claimed exposure to herbicide agents at Takhli RTAFB, under the facts of this case, VBA Manual M21-1, IV.ii.1.H.5.b. directs that a request is to be sent to the United States Army and Joint Services Records Research Center (JSRRC) for an attempt to verify exposure to herbicide agents.  This has not yet been done.  Therefore, on remand, the case should be referred to the JSRRC and they should be requested to attempt to verify the claimed exposure of the Veteran to herbicide agents, based on: 1) claimed duties that put the Veteran near the perimeter of the Takhli RTAFB, and 2) duties while at Takhli RTAFB that exposed the Veteran to aircraft that had been operating in the Republic of Vietnam and/or spraying Agent Orange in the Republic of Vietnam. 

With regard to exposure to carbon tetrachloride and trichloroethylene, under VBA Manual M21-1, IV.ii.1.I.6.e., alternate evidence may be used to establish exposure to environmental hazards.  The appellant's representative has cited to a medical study in support of this aspect of the claim, however, a copy of this study is not currently of record.  On remand, the appellant's representative should be requested to provide a copy of the medical study that he cited as support for the claim in December 2016, i.e., a 2012 medical study, "Solvent Exposures and Parkinson's Disease Risk in Twins," from the National Institutes of Health.  

Thereafter, a formal finding must be made as to: 1) whether or not the claimed exposure to herbicide agents is shown, and 2) as to whether or not the claimed exposure to carbon tetrachloride and/or trichloroethylene is shown, and, if so, the approximate length of the exposure, and the nature of the duties resulting in the exposure.  38 U.S.C.A. § 1154(b) (West 2014 & Supp. 2015).  

Finally, VA is obliged to obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant had a disability or signs and symptoms of a disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although not currently of record, the appellant's representative has identified a medical study that allegedly supports the aspect of claim involving exposure to carbon tetrachloride and trichloroethylene by aircraft repairmen.  This article also reportedly indicates that there is a relationship between exposure to those chemicals and Parkinson's disease.  Medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998).  There is also the possibility that the claim of exposure to Agent Orange may be verified on remand.  Given the Veteran's service at the Takhli RTAFB, if exposure to herbicide agents is shown, or the assertion of the Veteran's exposure to carbon tetrachloride and trichloroethylene during service is accepted, an etiological opinion should be obtained.  Id.; Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 1994).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant regarding records concerning the Veteran from the VITAS Inpatient Care Unit, in Winter Garden, Florida.  Request that she authorize the release of such records to VA, or alternatively provide them to VA herself.  All contact with the appellant and all attempts to obtain records on her behalf must be documented in the claims file.  Any such records received shall be associated with the claims file.

2.  Based on all available information, attempt to verify the whether the Veteran was exposed to herbicide agents during service at the Takhli RTAFB between September 1969 and September 1970, through the U.S. Army Joint Services Records Research Center (JSRRC), in accordance with VA Adjudication Procedure Manual, (VBA Manual M21-1) IV.ii.1.H.5.b.  The appellant should be notified of any negative results of these efforts.  All notice provided, requests made, actions taken, and records and responses received must be carefully documented in the record.

3.  Request that the appellant's representative provide a copy of the medical study that he cited in December 2016, i.e., a 2012 medical study, "Solvent Exposures and Parkinson's Disease Risk in Twins," from the National Institutes of Health, as well as any other evidence he may wish to submit in association with the claim.  

4.  After the development requested in the third paragraph of this remand has been completed, or after a reasonable amount of time has passed without a response, make a formal finding as to whether or not: a) the claimed exposure of the Veteran to herbicide agents is shown, and b) whether or not the claimed exposure of the Veteran to carbon tetrachloride and/or trichloroethylene is shown (and, if so, the approximate length of the exposure, and the nature of the duties resulting in the exposure).  

5.  If, and only if, the Veteran's exposure to Agent Orange is established, or the Veteran's exposure to carbon tetrachloride and/or trichloroethylene is established, make the Veteran's claims file available for review by a physician, who should be asked to indicate in his/her medical opinion that such a review was conducted.  

If available, the physician should be provided with copy of the medical study cited by the appellant's representative in December 2016, i.e., a 2012 medical study, "Solvent Exposures and Parkinson's Disease Risk in Twins," from the National Institutes of Health.  

If the Veteran's claimed exposure to herbicide agents during service at the Takhli RTAFB between September 1969 and September 1970 has been verified, the physician should be so notified.  

If the Veteran's claimed exposure to carbon tetrachloride and/or trichloroethylene has been verified, the physician should be so notified, along with the approximate length of the exposure, and the nature of the duties resulting in the exposure.

a)  The physician should provide a nexus opinion as to whether it is at least as likely as not (50 percent or greater probability) that the established exposure to Agent Orange, and/or exposure to carbon tetrachloride and trichloroethylene, as applicable, either caused or contributed substantially or materially to the Veteran's cause of death?

b) For a disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto. 

c) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

d) A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

6.  After the development requested above has been completed to the extent possible, the record should again be reviewed, and the agency of original jurisdiction should re-adjudicate the matter on appeal.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




